Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Objections to the Specification
1)   The statement in paragraph [003] reading [The nature and intended use of the article in which the design is embodied is for athletic and casual wear] is redundant and does not further the understanding of the claimed design. Therefore, the statement quoted above is extraneous and should be deleted.
2)   The description of FIG. 1 is objected to because it is not in the proper form. When referring to the title of the article in the first figure description, the indefinite article -- a/an -- is required. From In re Schnell: [T]he word ‘an’ in the expression “design for an article” cannot necessarily mean a singular and particular article, but must in many cases refer to a generic article …” In re Schnell at p. 26. In the following figure descriptions, the definite article -- the -- is proper because the descriptions refer to the particular article shown in the drawings and not to the title.
Also, it would add clarity to describe the angle-of-view more conventionally as a perspective view showing the invention in a position of use, and describing the broken line depiction of a person in this figure. Therefore, for added clarity and proper form, the description of FIG. 1 should be amended to read:
--   FIG. 1 is a perspective view of an athletic top, showing my new design in a position of use. The broken lines depicting a male figure and shorts represents environmental subject matter that forms no part of the claimed design;   --
3)   The feature description reading [The athletic top features a unique appearance over prior art, including a pocket on a sleeve and an attachment mechanism for a band.] does not further the understanding of the claimed design and is obvious in the drawings. No description of the design in the specification beyond a brief description of the drawing is generally necessary, since as a rule the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). See MPEP § 1503.01(II). Therefore, the feature description in paragraph [015] should be deleted.
4)   The claim statement is objected to because it is not in the proper form. The claim must be in formal terms to the “ornamental design for the article as shown and described,” (MPEP § 1503.01(I)). Because the specification includes a description of broken lines used in the drawings, the claim statement should be amended to read:
--   CLAIM: I claim the ornamental design for an Athletic Top as shown and described.   --
Non-Final Rejection under 35 USC § 112(a) and (b)
The claim is rejected under 35 USC § 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claim is indefinite and non-enabling for the following reasons:
1)   The claim is indefinite because the scope of the claimed design is shown inconsistently. The outline of the pocket on the sleeve is shown in broken lines in the figures with the exception of the top edge of the pocket in FIG. 1. In other figures, there are contour lines on the pocket to indicate that it forms a part of the claimed design; however, there are no contours on the pocket in this figure. In addition, there are two contour lines on the unclaimed object sticking out of the pocket. Surface shading should not be used on unclaimed subject matter, shown in broken lines, to avoid confusion as to the scope of the claim. MPEP § 1503.02(II). See annotated drawing below:

    PNG
    media_image1.png
    318
    477
    media_image1.png
    Greyscale

2)   The scope of the claimed design is also confusing because it is unclear why there is a double broken line in two different sizes outlining 2-3 sides of the pocket in FIGS. 2-5 and 6. Extraneous lines have been partially deleted in a sloppy manner. FIGS. 2-4 also do not clearly show exactly what portions of the attachment mechanism (buckle) are disclaimed. See annotated drawing below as an example:

    PNG
    media_image2.png
    377
    492
    media_image2.png
    Greyscale

3)   FIGS. 3 and 4 also show the remains of a second broken line adjacent to the side of the pocket. These figures also inconsistently show the scope of the claimed design because there is a broken line representing a claimed portion of the pocket that curves around to the opposing side of the shirt, and there are no contour lines on the pocket itself. The unclaimed portions of the attachment mechanism (buckle) are also not clear. See annotated drawing below as an example:

    PNG
    media_image3.png
    334
    552
    media_image3.png
    Greyscale

4)   The broken lines in FIGS. 5 and 7 depicting the pocket are too erratic to understand the scope of the claimed design. There are double lines of broken lines in two different sizes, partially removed broken lines and extraneous solid lines. See annotated drawings below:

    PNG
    media_image4.png
    266
    642
    media_image4.png
    Greyscale

5)   The scope of the claimed design is confusing because it is not clear why the strap is shown in broken lines in FIG. 8 when viewed from below, when the majority of the strap that is visible at this angle would show claimed portions. There is also a contour line shown on an unclaimed portion of the shirt. See annotated drawing below:

    PNG
    media_image5.png
    228
    446
    media_image5.png
    Greyscale

6)   The claimed design is indefinite and non-enabled because the exact appearance of the attachment mechanism and the scope of the claim within this feature is not understood due to the lack of legibility in the drawings, especially at the size shown. This would seem important to illustrate, since this buckle is mentioned in the feature description. Clarity is needed. See comparison in the drawings as disclosed:

    PNG
    media_image6.png
    184
    548
    media_image6.png
    Greyscale

Due to the inconsistent scope of the claimed design in the drawings, and lack of legibility of the attachment mechanism (buckle), the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled.
To overcome this rejection, it is suggested that applicant submit new drawings of the athletic top that show the scope of the claimed design clearly and consistently. Added clarity is particularly important in the depiction of the buckle on the underside of the sleeve, so that its appearance is entirely clear, which would also aid in understanding how the claimed design in this application differs from the designs disclosed in parent application 29/581,297.
The necessity for good drawings in a design patent application cannot be overemphasized. As the drawings constitute the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 USC § 132 and 37 CFR § 1.121(f).
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Note Regarding Applicant’s IDS
The three foreign patent document citations on the IDS form submitted on 02/27/2020 have not been considered by the Examiner because they do not conform to the requirements of 37 CFR § 1.98(a)(2)(i). A legible copy of each foreign patent must be submitted. Therefore, the foreign patents have been lined through. Copies of the foreign patents could not be found in this application or any of its related applications.
The foreign patents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR § 1.97(c) and (e). See MPEP § 609.05(a). See 37 CFR § 1.97(i).
Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement. NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR § 1.136(a) OR (b). Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered. See 37 CFR § 1.97(i).
It is politely requested only to re-submit those items that were considered deficient. Duplicate submissions are neither required nor desired.
Conclusion
Accordingly, the claim stands rejected under 35 USC § 112(a) and (b). The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY BARNES whose telephone number is 571-270-0226. The examiner can normally be reached from Monday through Friday from 10:30 a.m. to 6:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch can be reached at 571-272-2632. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KIMBERLY BARNES/Primary Examiner, Art Unit 2921